Citation Nr: 1221796	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to January 1988 and with the Army National Guard from October 2002 to September 2003, and from February 2005 to June 2006. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision of San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The request to reopen the claim of service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition, being granted herein, the issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO decision of November 2004 denied the Veteran's claim of entitlement to service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition.  The Veteran was notified of his appellate rights, but did not timely appeal.

2. Evidence received since the Board decisions does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The November 2004 decision denying service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2. New and material evidence having been received, the claim of entitlement to service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Prior to the current claim, the Veteran's claim for entitlement to service connection for a back condition was denied in a November 2004 rating decision by the RO.  The RO determined that while the in-service treatment records do indicate a complaint for back pain, no permanent residual or chronic disability was shown.  The Veteran did not appeal; accordingly, the November 2004 RO decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record at the time of the November 2004 rating decision was service treatment records prior to January 1988 and VA treatment records prior to November 2004.

The Veteran submitted a new claim of service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition, in June 2006 and was denied by the RO in March 2007.  The Veteran timely appealed this decision.

The evidence submitted since the November 2004 RO decision include in-service treatment records from subsequent periods of service (February 2005 to June 2006), and additional VA treatment records.  These records indicate the Veteran has been treated for back injuries and reported back pain since 2000.  In addition, the newly submitted evidence raises the possibility the Veteran's back condition is a preexisting condition as he complained of pain prior to his most recent period of service.

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran's current back condition is related to his military service, which was the reason service connection was denied previously.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina, claimed as a back condition, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he had back pain stemming from his active military service from 1978 to 1988.  He stated his condition worsened while stationed in Cuba in 2003 during his service in the Army National Guard.  The Veteran also claims he injured his back on four occasions from 2005 to 2006 while stationed in Iraq.  

The evidence of record indicates the Veteran incurred injuries and received treatment for his back.  In September 2003, the Veteran injured his back lifting a duffle bag while getting off a plane.  In September 2005, the Veteran slipped and twisted his lower back for which he received extensive treatment subsequent to the injury.  The records indicate the Veteran has been receiving treatment for his low back since his separation in June 2006. 

Furthermore, while the record indicates an injury during service, it also appears to indicate that the Veteran's back condition preexisted his entrance prior to his most recent Army National Guard service.  In such case, the question is whether the Veteran's back condition was aggravated by service.  If a disability is found to have preexist service, then service connection may be predicated only upon a finding of aggravation during service.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995). 

A pre-existing injury or disease will be considered to be aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2012).  The Court has held that intermittent or temporary flare-ups during service of a preexisting injury or disease does not constitute aggravation; rather, aggravation occurs when the underlying condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board notes that a VA examination has not been provided for this claim and based on evidence of treatment and complaint of back injuries during service, and the Veteran's history of back pain during and since service, an examination and opinion are needed to determine whether the Veteran's back condition was caused by or aggravated during service.  See 38 U.S.C.A. §5103A (d). 

The Board also notes that the most recent VA treatment record is dated June 2011.  Therefore, any outstanding treatment records, VA and private, must be obtained and associated with the claims file prior to appellate review.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified that are not already of record, namely VA treatment records dated after June 2011.  The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. Once all outstanding treatment records, if any, have been obtained and associated with claims file, the Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed back condition.  The examiner is asked to determine whether the Veteran's right paracentral disc bulge at L4-L5 with minimal narrowing at the right sided neural foramina is at least as likely as not that any such disability manifested during, or as a result of, active military service.  Also, the examiner is asked to opine as to whether the Veteran's back condition was likely permanently aggravated as a result of active service. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations. If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


